EXHIBIT SKYE International Commences Commercial Sales of Tankless Water Heaters ContractManufacturing Facility Capable of Producing 20,000 Units per Year Scottsdale, Arizona SKYE International, Inc. (OTCBB: SKYI), developer and marketer of the next-generation of tankless water heaters, announced today that it has begun commercial sales ofits FORTIS™ whole-house electric tankless water heaters. The Company is currently producing approximately 1,000 units per month, representing approximately 60% of the available production capacity in the 30,000 square foot contract manufacturing facility located in Tempe, Arizona.
